MEMORANDUM *
Kivalina Relocation Planning Committee (KRPC) appeals the district court’s denial of its Rule 59(e) and Rule 15(a) motions. For the reasons stated by the district court, we AFFIRM.
We DENY KRPC’s Rule 21 motion, as well as KRPC’s Motion to Strike Motion by Northwest Arctic Borough to Dismiss Appeal and to strike NAB as a party to the Appellees’ brief.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.